                        Case 7:18-cr-00503-VB Document 13 Filed 06/11/19 Page 1 of 3
                                                                                                  Southern District
Federal Defenders                                                                  300 Quarropas Street, Room 260
OF NEW YORK, INC.                                                                     White Plains, N.Y. 10601-4150
                                                                            Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                     Susanne Brody
David E. Patton                                                                                      Attorney-in-Charge
  Executive Director                                                                                    Whice Plains
and Attorney-in-Chief




        June 11, 2019

        BY MAIL AND ECF
        The Honorable Vincent L. Briccetti
        United States District Court Judge
        Southern District of New York
        300 Quarropas Street
        White Plains, New York 10601



                                       Re: United States v. Jamal Bryant
                                                18 Cr. 503(VB)

        Dear Judge Briccetti:

        This letter is written on behalf of Mr. Jamal Bryant who is currently scheduled for sentencing
        before this Court on Thursday, June 13, 1029 at 3:00 p.m. Mr. Bryant was initially arrested and
        charged in an Indictment with a drug conspiracy in violation of Title 21 U.S.C. §846. His initial
        appearance was on July 20, 2018, and he has been detained since that time. On March 15, 2019,
        he pleaded guilty to a Two-Count Indictment. Count One charges a narcotics conspiracy in
        violation of Title 21 U.S.C. §841(b)(1)(C), and Count Two is a forfeiture Count.
        The plea was entered pursuant to a Plea Agreement, ("Agreement.") The Agreement calculates
        the Guidelines at an adjusted offense level of 15, a CHC of V for a sentencing range of 37-46
        months. The majority of his criminal history points are a result of prior drug convictions. Mr.
        Bryant respectfully requests that this Court sentence him to 24 months of incarceration,
        supervised release with the special condition of mental health and drug counseling.

        Mr. Bryant is a 41-year-old drug addict. For the past 25 years he has self medicated with
        everything from marijuana to PCP, cocaine, Ecstasy and finally heroin. It is this addiction which
        brings him before this Court. Like many young men who grow up in less than stable
        environments the streets became his home and the drugs became his escape. He is before this
        Court because he was selling drugs to support his habit. There is no question that he needs
        extended drug treatment. To date he has had a number of out patient programs which have failed
        to alter his behavior. There is no doubt that he needs intensive drug treatment.
           Case 7:18-cr-00503-VB Document 13 Filed 06/11/19 Page 2 of 3



The Honorable Nelson S. Roman                                                 June 11, 2019
United States District Court Judge                                            Page 2
Southern District of New York

Re: United States v. Jamal Bryant
    18 Cr. 503(NSR)

We have received and reviewed the Presentence Investigation Report. ("PSR.") The Guideline
calculations are in conformity with the Agreement. Probation recommends a sentence of 46
months, the top of the Guideline range, noting, " . . . [t]he instant offense represents the
defendant's 13th known conviction. Bryant's convictions are mostly drug-related." (PSR page
20.) This is certainly not surprising given his decades of drug use. (PSR page 13,¶¶60-68.) Yet
probation fails to recognize that drug addiction is a disease and until the disease is under control,
there is no anecdote for the criminal behavior. Indeed, Mr. Brant caught a drug charge while
incarcerated. (PSR page 7, ¶ 33.) Drugs are all over our "correctional" facilities.
Mr. Bryant is also a poet and his poems show extraordinary insight into who Mr. Bryant is as
well as his self realization of his dilemma. Each of these poems, which he recites in a rap, are
insightful and well reasoned. They exhibit the potential of what he could be and what he hopes to
become, if he could just get and stay sober. From his poem, "Wise Mind" he states, "Mind clear
as spring water when clean and when sober it's never too late to move forward, even if you have
to start over." Exhibit A.

His family and friends have also submitted letters for this Court's consideration. They all speak
of a kind and loving young man. (Exhibit B.) One wonders where these people were when Mr.
Bryant was living on the streets and using drugs. In any event they all seem to love and respect
him and are here for him now. The final letter is from Mr. Bryant. His realization of what he has
lost and what he has missed is heartfelt and deeply moving. " UnfortunatelyIam going to miss
my eldest daughter's graduation as well as her transition to college." He goes onto state "I
recognize my negative influence I've caused in the community while involved in drugs.I
wouldn't want nobody selling it to my baby" Exhibit C.

What is obvious from his history is that when his mom moved out of state and then died he
became homeless, drifted around and ended up on the streets. Mr. Bryant is the father of three
daughters. Jahliah Bryant, is 18 years old and lives with her mom in Connecticut. She is
graduating from high school this year. This is the daughter he refers to when he speaks of
missing her graduation. His middle child, Amani is 11 years old and lives with her mother in
Georgia. His youngest daughter is 3 years old and lives with her mother in Connecticut.

Mr. Bryant is a bright and articulate young man. If he can become sober, he will have a bright
future. Unfortunately, it is not an easy battle and he respectfully requests that this Court mandate
both drug and mental health counseling as special conditions of his supervised release. We
respectfully request that this Court sentence Mr. Bryant to 24 months of incarceration with
supervised release. To sentence him to additional time is to punish the disease, and will not help
to cure the problem.
           Case 7:18-cr-00503-VB Document 13 Filed 06/11/19 Page 3 of 3



The Honorable Nelson S. Roman                                June 11, 2019
United States District Court Judge                           Page 3
Southern District of New York

Re: United States v. Jamal Bryant
    18 Cr. 503(NSR)




Res ectfully submitted,

Su anne~~3`r~cl~y "       ~


cc: Mr. Jamal Bryant

    Celia V. Cohen, A.U.S.A.

    Christopher J. Clore, A.U.S.A.

    Sandra Campbell, U.S.P.O.
